2005 DIRECTORS DEFERRED COMPENSATION PLAN

1

(Effective as of January 1, 2005)
2005 DIRECTORS DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

                              Page
INTRODUCTION
            1                    

         
ARTICLE I            DEFINITIONS
    1            

         
1.1 “Adjustment”
    1  
1.2 “Board”
    1  
1.3 “Code
    1  
1.4 “Committee”
    1  
1.5 “Company”
    1  
1.6 “Compensation”
    1  
1.7 “Director”
    1  
1.8 “Disabled” or “Disability”
    2  
1.9 “Effective Date”
    2  
1.10 “Individual Account”
    2  
1.11 “Participant”
    2  
1.12 “Plan”
    2  
1.13 “Plan Year”
    2  
1.14 “Subsidiary” or “Subsidiaries”
    2  
1.15 “Unforeseeable Emergency”
    2  

         
ARTICLE II            ELIGIBILITY AND PARTICIPATION
    2            

         
ARTICLE III            CONTRIBUTIONS AND ALLOCATIONS
    3            

         
3.1 Participant Deferral Contributions
    3  
3.2 Compensation Deferral Election
    3  
3.3 Allocation of Contributions and Adjustments
    4  

         
ARTICLE IV            INVESTMENT OF CONTRIBUTIONS
    4            

         
4.1 Investment Options
    4  
4.2 Crediting of Adjustments
    5  
4.3 Notification to Participants
    5  
4.4 Unsecured Contractual Rights
    5  

         
ARTICLE V            DISTRIBUTIONS
    5            

         
5.1 Time of Payment of Benefits
    5  
5.2 Methods of Payment
    6  
5.3 Beneficiary Designation
    7  
5.4 Suspension of Distributions on Insolvency of Company
    8  
5.5 Suspension of Installment Distributions Upon Reinstatement
    8  

         
ARTICLE VI            PLAN ADMINISTRATION
    8            

         
6.1 Appointment of the Committee
    8  
6.2 Powers and Responsibilities of the Committee
    8  
6.3 Liabilities
    9  
6.4 Claims and Review Procedures
    9  

         
ARTICLE VII            AMENDMENT AND TERMINATION OF THE PLAN
    13            

         
7.1 Amendment of the Plan
    13  
7.2 Termination of the Plan
    13  

         
ARTICLE VIII            MISCELLANEOUS
    13            

         
8.1 Governing Law
    13  
8.2 Headings and Gender
    13  
8.3 Participant’s Rights; Acquittance
    13  
8.4 Spendthrift Clause
    13  
8.5 Counterparts
    13  
8.6 No Enlargement of Director Rights
    14  
8.7 No Guarantee
    14  
8.8 Limitations on Liability
    14  
8.9 Incapacity of Participant or Beneficiary
    14  
8.10 Corporate Successors
    14  

         
SIGNATURES
    15            

2

INTRODUCTION

The purpose of this Plan is to formalize the terms and conditions pursuant to
which certain eligible directors of the Company may elect to defer the receipt
of all or a portion of the compensation to be paid to such directors by the
Company, for the valuable services which such directors perform for the benefit
of the Company, and upon which the Company shall pay such deferred compensation
to such directors at the cessation of their services as directors, or to their
designated beneficiaries in the event of their death prior to the receipt of the
full amount of such deferred compensation.

The Company intends this Plan to be an unfunded, non-qualified plan of deferred
compensation, maintained primarily to provide retirement income for its
directors eligible to participate in the Plan, both for federal income tax
purposes under Section 409A of the Internal Revenue Code of 1986, as amended,
and for the purpose of an exempt plan under the Employee Retirement Income
Security Act of 1974, as amended.

ARTICLE I

DEFINITIONS

Whenever the initial letter of a word or phrase is capitalized herein, the
following words and phrases shall have the meanings stated below unless a
different meaning is plainly required by the context:

1.1 “Adjustment” means the net increases and decreases in the value of the
Individual Account of each Participant as described in Article IV.

1.2 “Board” means the Board of Directors of Old National Bancorp.

1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

1.4 “Committee” means the Compensation Committee of the Board, or a duly
authorized officer of the Company empowered by such Committee to act on its
behalf, responsible for administering the Plan, as described in Section 6.2.

1.5 “Company” means Old National Bancorp and its Subsidiaries.

1.6 “Compensation” means the total amount of retainer and board or committee
meeting fees paid by the Company to the Director during or for a calendar year.
Compensation taken into account for all purposes under the Plan shall not be
limited as provided in Section 401(a)(17) of the Code.

1.7 “Director” means an individual who: (i) is not employed by Old National
Bancorp or a Subsidiary; and (ii) is serving as a member of the board of
directors of either Old National Bancorp, Old National Bank or a Subsidiary.

1.8 “Disabled” or “Disability” means the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
The Committee shall be the sole and final judge of Disability within the meaning
of the Plan, after consideration of such evidence as it may require, including
the reports of such physician or physicians as it may designate.

1.9 “Effective Date” of the Plan means January 1, 2005.

1.10 “Individual Account” means the individual bookkeeping account maintained
for each Participant in accordance with the terms of the Plan. Such Individual
Account is comprised of the contributions made to the Plan by the Company, in
lieu of cash or shares of Company stock paid by the Company directly to the
Director, at the election of the Participant pursuant to a Compensation Deferral
Election (as defined in Section 3.2), plus the Adjustments credited thereto
pursuant to Section 3.3, reduced by any distributions therefrom pursuant to
Article V. Although the term “contribution” is used herein for ease of
reference, credits to a Participant’s Individual Account under the Plan are
merely credits to a bookkeeping account and are not actual cash or other
contributions.

1.11 “Participant” means a Director who is eligible to become and who does
become a Participant pursuant to the provisions of Article II of the Plan.

1.12 “Plan” means the 2005 Directors Deferred Compensation Plan and amendments
thereto.

1.13 “Plan Year” means the twelve (12) month period beginning January 1 and
ending December 31.

1.14 “Subsidiary” or “Subsidiaries” means any corporation more than fifty
percent (50%) of whose total combined voting stock of all classes is held by Old
National Bancorp or by another corporation qualifying as a Subsidiary within
this definition.

1.15 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent [as defined in Code
Section 152(a)] of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The Committee shall
be the sole and final judge of Unforeseeable Emergency, as defined herein, after
consideration of such evidence as it may require, including the financial
statements and records of the Participant

ARTICLE II

ELIGIBILITY AND PARTICIPATION

A Director is automatically eligible for participation in the Plan upon becoming
a Director. Participation will commence as of the date such Director enters into
a Compensation Deferral Election pursuant to Section 3.2.

ARTICLE III

3

CONTRIBUTIONS AND ALLOCATIONS

3.1 Participant Deferral Contributions.



  (a)   Amount of Contributions. Each Plan Year the Participant may elect, prior
to the beginning of the Plan Year, to defer either twenty-five percent (25%),
fifty percent (50%), seventy-five (75%) or one hundred percent (100%) of the
Compensation otherwise payable to the Participant during the Plan Year. In the
case of a Participant’s initial year of participation under the Plan the
Participant may elect, no later than thirty (30) days after the date that the
Participant initially becomes eligible, to commence compensation deferral
contributions (in one of the foregoing percentages) with respect to services to
be performed after the date of the election. Such deferral percentage shall
remain in effect throughout the Plan Year and for each Plan Year thereafter
until another deferral percentage (either 25%, 50%, 75% or 100%) is elected by
the Participant prior to the beginning of a subsequent Plan Year, or until the
Committee notifies the Participant that the Participant is no longer eligible
for contributions under this Section 3.1.



  (b)   Limit on Contributions. The maximum amount of a Participant’s
Compensation that may be subject to Participant deferral contributions for a
Plan Year is one hundred percent (100%) of such Participant’s Compensation for
such Plan Year.



  (c)   Timing of Contributions. Compensation deferral contributions for the
benefit of a Participant for any Plan Year shall be made to the Plan by the
Company as soon as administratively feasible following the date as of which such
amounts would otherwise have been paid to the Participant.

3.2 Compensation Deferral Election. As a condition to the Company’s obligation
to credit Compensation deferral contributions for the benefit of a Participant
pursuant to Section 3.1, the Participant must execute a Compensation Deferral
Election on such forms as shall be prescribed by the Committee in which it is
requested that the Company withhold payment of all or a portion of the
Participant’s Compensation, as elected by the Participant, and credit such
withheld amount to the Participant’s Individual Account at the times set forth
in the Plan. Except as otherwise provided in Section 3.1(a) with respect to a
Participant’s initial year of participation under the Plan, the Compensation
Deferral Election for any Plan Year must be executed and delivered by the
Participant to the Company prior to the first day of the Plan Year to which the
Compensation Deferral Election relates.

The Participant’s election to defer a portion of his or her Compensation for a
Plan Year, once made, shall be irrevocable for such year, except that the
Committee, in its sole discretion, may waive the Participant’s election to defer
Compensation if the Participant has suffered an Unforeseeable Emergency which
results in a severe financial hardship. Such waiver shall apply to the portion
of the Plan Year remaining after the Committee’s determination that the
Participant has suffered a severe financial hardship. The effective date of the
waiver shall be fixed by the Committee after application by the Participant
under such procedures as may be fixed by the Committee. The Participant’s
application shall include a signed statement of the facts causing financial
hardship and any other facts required by the Committee in its discretion The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case; however, the Committee shall not grant any waiver of a
Participant’s deferral election to the extent that his or her hardship may be
relieved (i) through reimbursement or compensation by insurance or otherwise;
(ii) by liquidation of Participant’s assets, to the extent liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of salary deferral contributions under any other retirement plan, qualified or
non-qualified, in which he or she may also be a participant. An Unforeseeable
Emergency shall not include the need to send the Participant’s child to college
or the desire to purchase a home.

3.3 Allocation of Contributions and Adjustments.



  (a)   Individual Account. The Committee shall establish and maintain on behalf
of each Participant a bookkeeping account, to be known as the Individual
Account, to which the Committee shall credit as soon as administratively
feasible all Compensation deferral contributions allocable to each Participant’s
Individual Account pursuant to this Article III.



  (b)   Determination of Adjustments. In addition to the allocations of
Compensation deferral contributions made pursuant to Section 3.1, the Committee
shall determine the Adjustments allocable to the Individual Account during the
applicable Plan Year pursuant to Section 4.2.



  (c)   Allocation of Adjustments. All Adjustments attributable to an Individual
Account shall be allocated daily except for hypothetical investment credits
attributable to the Index Fund (described in Section 4.1), which shall be
accrued on a daily basis but allocated as of the last day of each calendar
month.

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

4.1 Investment Options. (a) Except as otherwise provided in paragraph (b) of
this section, a Participant may elect, on an electronic or manual investment
election platform provided by the Committee for this purpose, to hypothetically
invest his or her Individual Account, in whole percentages not to exceed one
hundred percent (100%), in one or both of the following options: (i) a Company
Stock Fund; or (ii) an Index Fund. An investment election, once made, shall
remain in effect until superseded by a subsequent investment election made by
the Participant. Any investment election may be prospectively changed by a
superseding investment election as of any day during the Plan Year. Except as
otherwise provided in paragraph (b), in the absence of an initial investment
election, Individual Accounts shall automatically be deemed invested in the
Index Fund. For purposes of this Section 4.1, the Company Stock Fund is a
hypothetical investment account which purchases only common stock of Old
National Bancorp; and the Index Fund is a hypothetical investment account with a
rate of return based on a recognized market index, as determined by the
Committee in its sole and absolute discretion prior to each Plan Year. The
Committee, in its sole and absolute discretion, may determine the rate of return
of the hypothetical Index Fund by using any formula or other methodology it
deems prudent and the Committee may, in its sole and absolute discretion, change
such formula or other methodology at any time and from time to time as it deems
prudent to do so; provided, however, no such change shall be applied
retroactively if such application would result in a reduction of the rate of
return in effect for a Plan Year.

(b) If a Participant defers all or any portion of his or her Compensation
consisting of retainer fees paid in the form of shares of Company stock, the
amount deferred shall not be subject to any initial investment election under
paragraph (a) of this section but shall automatically be deemed initially
invested in the hypothetical Company Stock Fund. Thereafter the Participant may
prospectively re-invest such amount in either the hypothetical Company Stock
Fund or the hypothetical Index Fund pursuant to a subsequent investment election
made by the Participant at any time pursuant to paragraph (a) of this section.

4.2 Crediting of Adjustments. On a daily basis the Individual Account of each
Participant shall be credited with the sum of: (1) the balance credited to such
Account as of the end of the preceding day; (2) the Compensation deferral
contributions to be allocated that day to such Account; (3) the distributions
from such Account, if any, on that day; and (4) the hypothetical investment
credits under Section 4.1 attributable to the Company Stock Fund, including
stock dividends and splits, allocable to such Account. On a monthly basis, as of
the last day of the calendar month, the Individual Account of each Participant
shall be credited with the hypothetical investment credits under Section 4.1
attributable to the Index Fund allocable to such Account.

4.3 Notification to Participants. For each Plan Year, as soon as
administratively feasible, and in no event later than the due date of the
Participant’s Compensation Deferral Election under Section 3.2 for such Plan
Year, the Committee shall notify each Participant of the recognized market index
selected for such Plan year by the Committee for purposes of the hypothetical
Index Fund under Section 4.1.

4.4 Unsecured Contractual Rights. The Plan at all times shall be unfunded and
shall constitute a mere promise by the Company to make benefit payments in the
future. Notwithstanding any other provision of this Plan, neither a Participant
nor his designated beneficiary shall have any preferred claim on, or any
beneficial ownership interest in, any assets of the Company prior to the time
benefits are paid as provided in Article V, including any Compensation deferred
hereunder by the Participant. All rights created under this Plan shall be mere
unsecured contractual rights of the Participant against the Company.

ARTICLE V

DISTRIBUTIONS

5.1 Time of Payment of Benefits . All amounts credited to a Participant’s
Individual Account, including any Adjustments credited in accordance with
Section 4.2, shall be distributed, if payable in a single lump sum, or shall
commence to be distributed, if payable in annual installments, in the month of
January following the date as of which the Participant incurs a distributable
event (as defined herein). Subsequent installments shall be paid each January
thereafter until exhausted. For all purposes under the Plan, a distributable
event with respect to each Participant shall occur on the earliest of the
following dates: (i) the Participant’s death; (ii) the date on which the
Committee makes a determination that the Participant is Disabled; (iii) the date
as of which the Participant ceases to be a Director; (iv) the date on which the
Participant attains age seventy (70) years; (v) the occurrence of an
Unforeseeable Emergency; or (vi) to the extent provided by the Secretary of
Treasury and provided the Plan is not continued as described in Section 8.10, a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company. For purposes of the
preceding distributable event (v), as determined under Treasury regulations, the
amounts distributed with respect to an emergency may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship to the Participant).

5.2 Methods of Payment. A Participant’s Individual Account shall be distributed
in cash only to the Participant, or to his designated beneficiary in the event
of his death, in one the following methods effectively elected by the
Participant in his Benefit Election Form as described in (c) below:

(a) A single lump sum; or



  (b)   Annual installments payable over a period of anywhere from two (2) to
ten (10) years, as selected by the Participant.



  (c)   A Participant’s election of the form in which his benefits hereunder
shall be distributed must be made by delivering a Benefit Election Form to the
Committee at the time of his or her initial compensation deferral election under
the Plan If the Participant does not elect a form of distribution, or such
election is not properly made, the Participant’s Individual Account balance
shall be paid in the form of a single lump sum.



  (d)   Except as otherwise provided in Section 5.5, a Benefit Election Form is
irrevocable once Plan benefits are paid or commence to be paid. Prior thereto a
Benefit Election Form is revocable by the Participant and may be superseded by
delivering a new Benefit Election Form to the Committee; provided, however,
that: (i) any subsequent Benefit Election Form may not take effect until at
least twelve (12) months after the date on which the election is made; (ii) in
the case of a subsequent election related to the Participant’s ceasing to be a
director or a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the Company’s assets, the first
payment with respect to which such election is made must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made; and (iii) no subsequent Benefit Election Form may be
made less than twelve (12) months prior to the date of the first regularly
scheduled payment under the Plan.



  (e)   A Benefit Election Form must be fully completed, dated, signed by the
Participant and timely delivered to the Committee, or to any individual
designated by the Committee to receive such forms on its behalf, in order to be
of full force and effect. Any such form which is incomplete, undated, unsigned
or untimely delivered shall be of no force or effect.



  (f)   In the event a Participant elects an annual installment method the
initial annual installment amount will be the Individual Account balance as of
the end of the preceding Plan Year otherwise payable in a single sum multiplied
by a fraction, the numerator of which is one (1) and the denominator of which is
the number of years, two (2) through ten (10), over which the installments shall
be paid, as selected by the Participant. Subsequent annual installments will
also be a fraction of the unpaid Individual Account balance, as of the end of
the preceding Plan Year, the numerator of which is always one (1) but the
denominator of which is the denominator used in calculating the previous
installment minus one (1). For example, if the Participant elects an installment
payment of his account over a three (3) year period, the initial installment
will be one-third (1/3) of the single sum account balance, the second
installment will be one-half (1/2) of the remaining account balance and the
third and final installment will be the entirety (1/1) of the remaining account
balance.

5.3 Beneficiary Designation. A Participant may designate one or more primary or
contingent beneficiaries for the receipt of any death benefit payable on his
behalf from the Plan. Such designation must be in writing on a Beneficiary
Designation Form prepared by the Committee for this purpose. To be effective a
Beneficiary Designation Form must be fully completed, dated, signed by the
Participant and delivered to the Committee prior to the date of the
Participant’s death. Any such form which is incomplete, undated, unsigned by the
Participant or untimely delivered to the Committee shall be of no force or
effect. If the Participant fails to designate a beneficiary, or if such
designation shall for any reason be illegal or ineffective, or if no designated
beneficiary survives the Participant, his or her benefits under the Plan shall
be paid: (i) to his or her surviving spouse; (ii) if there is no surviving
spouse, to his or her descendants (including legally adopted children or their
descendants) per stirpes; (iii) if there is neither a surviving spouse nor
surviving descendants, to the duly appointed and qualified executor or other
personal representative of the Participant to be distributed in accordance with
the Participant’s will or applicable intestacy law; or (iv) in the event that
there shall be no such representative duly appointed and qualified within thirty
(30) days after the date of death of the Participant, then to such persons as,
at the date of his death, would be entitled to share in the distribution of the
Participant’s estate under the provisions of the applicable statute then in
force governing the descent of intestate property, in the proportions specified
in such statute. The Committee may determine the identity of the distributees,
and in so doing may act and rely upon any information it may deem reliable upon
reasonable inquiry, and upon any affidavit, certificate, or other paper believed
by it to be genuine, and upon any evidence believed by it to be sufficient.

5.4 Suspension of Distributions on Insolvency of Company. The Company shall
cease the payment of benefits to Participants and their beneficiaries if the
Company is Insolvent. For purposes of the Plan, the Company shall be considered
“Insolvent” if:



  (i)   it is unable to pay its debts as they become due; or



  (ii)   it is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

During such period, the Company shall hold the assets of the Plan, if any, for
the benefit of the Company’s general creditors. Nothing in this Plan shall in
any way diminish any rights of Participants and their designated beneficiaries
as general creditors of the Company with respect to benefits due under the Plan
or otherwise. The Company shall resume the payment of benefits to Participants
or their beneficiaries in accordance with the preceding provisions of this
Article V upon the termination of its Insolvency. Provided there are sufficient
assets, if the Company discontinues the payment of benefits pursuant to this
Section 5.4 and subsequently resumes such payments, the first payment following
such discontinuance shall include the aggregate amount of all payments due to
Participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance.

5.5 Suspension of Installment Distributions Upon Reinstatement. If a former
Director who is receiving annual installments pursuant to Section 5.2(b) is
reappointed as a Director and designated by the Committee as an eligible
Participant in the Plan pursuant to Article II upon such reappointment, then the
distribution of the remaining unpaid installments as of such reinstatement shall
be suspended. Such unpaid installments shall not thereafter be distributed until
such Participant incurs another distributable event, as described in
Section 5.1, subsequent to such reinstatement. Upon the occurrence of such
subsequent distributable event the unpaid installments shall be distributed in
accordance with the provisions of this Article V in effect as of, and based on
the Participant’s Benefit Election Form for, such subsequent distributable
event.

ARTICLE VI

PLAN ADMINISTRATION

6.1 Appointment of the Committee. The Compensation Committee of the Board, or a
duly authorized officer of the Company empowered by the Committee to act on its
behalf, shall be responsible for administering the Plan, and shall be charged
with the full power and the responsibility for administering the Plan in all its
details.

6.2 Powers and Responsibilities of the Committee.



  (a)   The Committee shall have all powers necessary to administer the Plan,
including the power to construe and interpret the Plan documents; to decide all
questions relating to an individual’s eligibility to participate in the Plan; to
determine the amount, manner and timing of any distribution of benefits or
withdrawal under the Plan; to resolve any claim for benefits in accordance with
Section 6.4, and to appoint or employ advisors, including legal counsel, to
render advice with respect to any of the Committee’s responsibilities under the
Plan. Any construction, interpretation, or application of the Plan by the
Committee shall be final, conclusive and binding. All actions by the Committee
shall be taken pursuant to uniform standards applied to all persons similarly
situated.



  (b)   Records and Reports. The Committee shall be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan, and the Compensation of each Participant for purposes of determining
the amount of contributions that may be made by or on behalf of the Participant
under the Plan.



  (c)   Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable, or appropriate in the administration of the Plan. All
rules and decisions of the Committee shall be applied uniformly and consistently
to all Participants in similar circumstances. When making a determination or
calculation, the Committee shall be entitled to rely upon information furnished
by a Participant or beneficiary, the Company or the legal counsel of the
Company.



  (d)   Application and Forms for Benefits. The Committee may require a
Participant or beneficiary to complete and file with it an application for a
benefit, and to furnish all pertinent information requested by it. The Committee
may rely upon all such information so furnished to it, including the
Participant’s or beneficiary’s current mailing address.



  (e)   Court Action. No Participant or beneficiary shall have the right to seek
judicial review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits prior to filing a claim for benefits or exhausting
his rights to review under this Section 6.4.

6.3 Liabilities. The individual members of the Committee shall be indemnified
and held harmless by the Company with respect to any alleged breach of
responsibilities performed or to be performed hereunder.

6.4 Claims and Review Procedures.



  (a)   Procedures Governing the Filing of Benefit Claims. A “Benefit Claim”
means a request for a Plan benefit or benefits, made by a Claimant or by an
authorized representative of a Claimant, which complies with the Plan’s
procedures for making benefit claims. “Claimant” means a Participant, a
surviving spouse of a Participant, a Beneficiary, or an Alternate Payee, who is
claiming entitlement to the payment of any benefit under the Plan.



  (b)   Notification of Benefit Determinations. The Committee will notify a
Claimant, in accordance with subsection (c) below, of the Plan’s benefit
determination within a reasonable period of time after the Participant has
incurred a distributable event as defined in Section 5.1, or after receipt by
the Committee of a Benefit Claim, but not later than 90 days (45 days in the
case of a Disability Claim) after receipt of the Benefit Claim by the Committee.

If special circumstances require an extension of time for processing the Benefit
Claim, the Committee will notify the Claimant of the extension prior to the
termination of the initial period described above. The notice will indicate the
special circumstances requiring the extension of time and the date by which the
Plan expects to make the benefit determination. In no event will the extension
exceed a period of 90 days from the end of the initial period.

In the case of a Disability Claim, the extension period will not exceed 30 days,
unless prior to the end of first 30-day extension period, the Committee
determines that, due to matters beyond its control, a decision cannot be
rendered within the extension period, in which case the period for making the
determination may be extended for an additional 30 days. Every Disability Claim
notice will specifically explain the standards on which entitlement to a benefit
is based, the unresolved issues that prevent a decision on the claim, the
additional information needed to resolve those issues and the Claimant’s right
to provide the specified information within 45 days. If the extension is in
effect due to the Claimant’s failure to submit information necessary to decide a
Disability Claim, the period for making the benefit determination will be tolled
from the date on which the notice of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for information. The term
“Disability Claim” means a request for a Plan benefit made by a Claimant due to
the purported Disability of a Plan Participant.



  (c)   Manner and Content of Notification of Benefit Determinations. All
notices given by the Committee under the Plan will be given to a Claimant, or to
his authorized representative, in a manner that satisfies the standards of 29
CFR 2520.104b-1(b) as appropriate with respect to the particular material
required to be furnished or made available to that individual. The Committee may
provide a Claimant with either a written or an electronic notice of the Plan’s
benefit determination. Any electronic notification will comply with the
standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii) and (iv). In the case of
an Adverse Benefit Determination, the notice will set forth, in a manner
calculated to be understood by the Claimant:

(i) The specific reasons for the adverse determination;

(ii) Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the determination is based;

(iii) A description of any additional material or information necessary for the
Claimant to complete the claim and an explanation of why such material or
information is necessary;

(iv) For a Disability Claim, the identification of any medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with
Claimant’s Adverse Benefit Determination, without regard to whether the advice
was relied upon; and

(v) A description of the Plan’s review procedures and the time limits applicable
to such procedures.



  (d)   Appeal of Adverse Benefit Determinations. A Claimant who receives an
Adverse Benefit Determination and desires a review of that determination must
file, or his authorized representative must file on his behalf, a written
request for a review of the Adverse Benefit Determination, not later than
60 days (180 days for a Disability Claim) after receiving the determination.

The written request for a review must be filed with the Committee. Upon
receiving the written request for review, the Committee will advise the
Claimant, or his authorized representative, in writing that:

(i) The Claimant, or his authorized representative, may submit written comments,
documents, records, and any other information relating to the claim for
benefits; and

(ii) The Claimant will be provided, upon request of the Claimant or his
authorized representative, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s Benefit Claim, without
regard to whether those documents, records, and information were considered or
relied upon in making the Adverse Benefit Determination that is the subject of
the appeal.



  (e)   Benefit Determination on Review. All appeals by a Claimant of an Adverse
Benefit Determination will receive a full and fair review by an appropriate
named fiduciary of the Plan. In the case of a Disability Claim, the named
fiduciary will not be: (i) the party who made the Adverse Benefit Determination
that is the subject of the appeal, nor (ii) the subordinate of that party. In
performing this review for a Disability Claim, the named fiduciary will take
into account all comments, documents, records, and other information submitted
by the Claimant (or the Claimant’s authorized representative) relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination, and will not afford deference to the initial
Adverse Benefit Determination. For a Disability Claim, the named fiduciary will
consult with a healthcare professional who has appropriate training and
experience in the field of medicine involved in the medical judgment and who was
not consulted in connection with the Adverse Benefit Determination and who is
not the subordinate of such an individual if the named fiduciary believes that
such a consultation is necessary to properly complete the review process.



  (f)   Notification of Benefit Determination on Review. The Committee will
notify a Claimant, in accordance with subsection (g) below, of the Plan’s
benefit determination on review within a reasonable period of time, but not
later than 60 days (45 in the case of a Disability Claim) after the Plan’s
receipt of the Claimant’s request for review of an Adverse Benefit
Determination. If, however, special circumstances require an extension of time
for processing the review by the named fiduciary, the Claimant will be notified,
prior to the termination of the initial 60 (or 45) day period, of the special
circumstances requiring the extension and the date by which the Plan expects to
render the Plan’s benefit determination on review, which will not be later than
120 days (90 days in the case of a Disability Claim) after receipt of a request
for review. Provided, however, in the case of a Plan with a Committee or other
group designated as the appropriate named fiduciary that holds regularly
scheduled meetings at least quarterly, the time limit of this subsection will be
modified in accordance with 29 CFR 2560.503-1(i)(1)(ii) or 29 CFR
2560.503-1(i)(3)(ii), whichever is applicable.

If the extension period is in effect for a Disability Claim but the extension

is due to the Claimant’s failure to submit information necessary to decide a
claim, the period for making the benefit determination on review will be tolled
from the date on which notification of the extension is sent to the Claimant
until the date on which the Claimant responds to the request for additional
information.



  (g)   Manner and Content of Notification of Benefit Determination on Review.
The Committee will provide a Claimant with notification of its benefit
determination on review in a method described in subsection (c) above.

In the case of an Adverse Benefit Determination on review, the notification must
set forth, in a manner calculated to be understood by the Claimant:



  (a)   The specific reasons for the adverse determination on review;



  (b)   Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the benefit determination on
review is based;



  (c)   A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s Benefit Claim, without regard to
whether those records were considered or relied upon in making the Adverse
Benefit Determination on review, including any reports, and the identities, of
any experts whose advice was obtained.



  (h)   Court Action. No Participant or beneficiary shall have the right to seek
judicial review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits, prior to filing a claim for benefits and
exhausting his rights to review under this Section 6.4.

ARTICLE VII

AMENDMENT AND TERMINATION OF THE PLAN

7.1 Amendment of the Plan. The Company shall have the right at any time by
action of the Board to modify, alter or amend the Plan in whole or in part.

7.2 Termination of the Plan. The Company reserves the right at any time by
action of the Board to terminate the Plan by resolution of the Board or to
reduce or cease future contributions under the Plan at any time.

ARTICLE VIII

MISCELLANEOUS

8.1 Governing Law. The Plan shall be construed, regulated and administered
according to the laws of the State of Indiana, except in those areas preempted
by the laws of the United States of America in which case such laws will
control.

8.2 Headings and Gender. The headings and subheadings in the Plan have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction the masculine shall
include the feminine and the singular the plural, and vice versa.

8.3 Participant’s Rights; Acquittance. No Participant shall acquire any right or
interest in or to the Company’s assets other than as specifically provided
herein.

8.4 Spendthrift Clause. No benefit or interest available hereunder will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant’s designated beneficiary, either voluntarily or
involuntarily.

8.5 Counterparts. This Plan may be executed in any number of counterparts, each
of which shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.

8.6 No Enlargement of Director Rights. Nothing contained in the Plan shall be
construed as a service contract between the Company and any person, nor shall
the Plan be deemed to give any person the right to be retained as a Director of
the Company or limit the right of the Company to retain or discharge any person
with or without cause, or to discipline any Director.

8.7 No Guarantee. Neither the Committee nor the Company in any way guarantees
the amounts credited under the Plan from loss or depreciation, nor the payment
of any money or other assets which may be or become due to any person from the
Plan. No Participant shall have any recourse against the Committee if the
Company’s assets are insufficient to provide benefits under the Plan.

8.8 Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, none of the Company, the Committee and each individual acting as an
employee or agent of any of them shall be liable to any Participant or
beneficiary for any claim, loss, liability or expense incurred in connection
with the Plan, except when the same shall have been judicially determined to be
due to the gross negligence or willful misconduct of such person.

8.9 Incapacity of Participant or Beneficiary. If any person entitled to receive
a distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless prior claim
therefor shall have been made by a duly qualified guardian or other legal
representative), then, unless and until claim therefor shall have been made by a
duly appointed guardian or other legal representative of such person, the
Company may provide for such payment or any part thereof to be made to any other
person or institution then contributing toward or providing for the care and
maintenance of such person. Any such payment shall be a payment for the account
of such person and a complete discharge of any liability of the Company and the
Plan therefor.

8.10 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity (“Transaction”),
but the Plan shall be continued after the Transaction only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.
In the event that such transferee, purchaser or successor entity sponsors a
non-qualified deferred compensation plan for its directors the Individual
Account balances under this Plan may as part of the Transaction be transferred
to such other plan, and the payment of the benefit liabilities of this Plan may
be transferred to such other plan and become liabilities of such transferee,
purchaser or successor entity, as set forth in the definitive agreement entered
into by the Company in connection with the Transaction.

4

SIGNATURES

IN WITNESS WHEREOF, the Company has caused this 2005 Directors Deferred
Compensation Plan to be executed by its duly authorized officers this 10th day
of December, 2004, but effective as of January 1, 2005.

OLD NATIONAL BANCORP

By: /s/ Allen R. Mounts

ATTEST:

By: /s/ G. Michael Ledbetter

5